UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54497 REVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2571663 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) l Camino Real, Suite 206, San Clemente, CA (Address of principal executive offices) (Zip Code) (714) 907-1241 (Registrant's telephone number including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 50,765,414 shares (Class) (Outstanding as at August 14, 2015) REVE TECHONOLOGIES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2015 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. MINE SAFETY DISCLOSURES 23 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 25 SIGNATURES 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 REVE TECHNOLOGIES, INC. Balance Sheets (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses - Total current assets Other receivable - Equipment, net of accumulated depreciation of $759 and $558, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Line of credit Convertible notes - related party, net of discount of $14,055 and $49,598 Interest payable - related party Convertible notes - net of discount of $62,982 and $52,829 Derivative liability Total current liabilities Long-term Liabilities: Convertible notes - net of discount of $73,557 and $26,714 Derivative liability Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies Stockholders' deficit: Preferred stock: $0.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock: $0.001 par value; 100,000,000 shares authorized, 36,997,970 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ (The accompanying notes are an integral part of these financial statements.) 4 REVE TECHNOLOGIES, INC. Statements of Operations (Unaudited) For the Three and Six Months Ended June 30, 2015 and 2014 Three Months Ended June 30, Six Months Ended June 30, Revenue $ - $ - $ - $ - Operating expense: Selling, general and administrative Product development Executive compensation Professional fees Total operating expense Loss from operations ) Other expense: Interest expense ) Interest expense - related party ) Change in derivative liability ) Total other expense ) Net loss $ ) $ ) $ ) $ ) Loss per Common Share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic (The accompanying notes are an integral part of these financial statements) 5 REVE TECHNOLOGIES, INC. Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Accretion of debt discount Legal fees paid in connection with convertible notes - Change in derivative liability Changes in operating assets and liabilities: Decrease (increase) in prepaid expenses Increase (decrease) in accounts payable ) Increase (decrease) in interest payable Increase (decrease) in interest payable - related party Net cash used in operating activities ) ) Cash flows from investing activity Proceeds for notes receivable - related party - ) Payments for notes receivable - related party - 5 Net cash used in investing activity - ) Cash flows from financing activities Proceeds from convertible notes payable Repayment of convertible notes payable - ) Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid in cash $
